Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
It is acknowledged of the receipt of the Applicant’s “Terminal disclaimer” filed on 7/14/2021, which has been approved on 7/14/2021. Claims 1-9 remain for examination, wherein claim 1 and is an independent claim. There is no amendment since last office action dated 4/29/2021.

Status of Previous Rejections
Previous rejection of claims 1-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 14/827,008, updated as US 9,469,889 B2 is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 7/14/2021.
Previous rejection of claims 1-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 15/258,387, updated as US 10,213,522 B2 is withdrawn in view of the Applicant’s “arguments/remarks made in an amendment" filed on 7/14/2021.
Previous rejection of claims 1-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 14/395,713, updated as US 10,358,709 B2 is withdrawn in view of the Applicant’s 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al (NPL: Preparation and characterization of a new biomedical MgZnCa alloy, Materials and Design, Vol.34, July 23, 2011, pp.58-64, Listed as a NPL in IDS filed on 10/24/2016, thereafter NPL-1) in view of Xie (CN 101948957 A, with on-line English translation, thereafter CN’957).
NPL-1 in view of CN’957 is applied to the instant claims 1-8 for the same reason as stated in the previous office action dated 4/29/2021.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of CN’957, and further in view of Kim et al (EP 2644728 A2, corresponding to WO2012/070870 A2, listed in IDS filed on 12/03/2019, thereafter EP’728).
NPL-1 in view of CN’957 and EP’728 is applied to the instant claims 1-8 for the same reason as stated in the previous office action dated 4/29/2021.
Response to Arguments
Applicant's arguments filed on 7/14/2021 with respect to Claims 1-9 have been fully considered but they are not persuasive. 
Applicant’s arguments are summarized as follows:
1, Sun et al (NPL-1) includes a higher level of impurities than those claimed in the instant claims and no evidence cited in the rejection supports reducing Sun et al (NPL-1) total level of contaminants to the claimed range. The Applicant has provided evidence in the parent application to show the melting and alloying process in NPL-1 will lead to higher content of impurities level compared to the claimed impurities’ level.
2, CN’957 does not relate to producing alloy for medical devices. CN’967 is not intended to give pure Mg. There is no motivation to combine CN’957 with NPL-1.
In response:
Regarding the argument 1, Firstly, as pointed out in the previous office action dated 4/29/2021, all of the alloy composition ranges disclosed by NPL-1 are within the claimed composition ranges and NPL-1 specify the same Ca2Mg6Zn3 phase as claimed in the instant alloy (cl.5). NPL-1 in view of CN’957 teaches the same Mg based alloy manufactured by the same vacuum distillation technique as recited in the instant claims. NPL-1 provides the impurities of the Mg-4.0Zn-0.2Ca alloy without including Al and/or RE (Page 58-59 of Material and method section of NPL-1); Secondly, the impurity level disclosed in NPL-1 should be considered as a maximum allowed value, which should not reach the conclusion of “the alloy in Sun et al (NPL-1) would have at least 0.01% impurities”. Finally, the cited evidence attachments in the parent application do not 
Regarding the argument 2, Firstly, as pointed out in the rejection for the instant claim as stated in the previous office action dated 4/29/2021, applying a vacuum distillation technique for Mg alloy with controlling impurities is recognized as a well-known technique as evidenced by CN’957. CN’957 teaches an Mg with controlling impurities manufactured by a wildly applied vacuum distillation technique (Abstract, table 2, and claims of CN’957). Applying a well-known technique for desired Mg alloy would have been obvious to one of ordinary skilled. Secondly, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Sun et al (NPL-1) in view of CN’957 is applied to the instant claims 1-8; and Kim et al (EP’728) is further cited for the limitations of claim 9. The reason and motivation for the combination can refer to the rejection for the instant claims in the previous office action dated 4/29/2021. Actually, CN’957 clearly specify applying vacuum distillation technique to control the impurities in the Mg alloy (Abstract, claims and table 2 of CN’957). Finally, there is no evidence to show the criticality for the claimed impurity level in term of the Mg alloy’s properties. Actually, it is noted that there is no any alloy’s properties in the claimed limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734